 
Exhibit 10.27











 
 
 
 
 
 
 
 
 
SAVINGS EQUALIZATION PLAN
 
OF NEW JERSEY RESOURCES CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
Originally Effective as of February 27, 1991
Amended and Restated as of January 1, 2009




P54940LA-4

1725600v3
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 10.27

SAVINGS EQUALIZATION PLAN
OF NEW JERSEY RESOURCES CORPORATION


The Savings Equalization Plan of New Jersey Resources Corporation (the "Plan")
was originally authorized and adopted by the Board of Directors of New Jersey
Resources Corporation (the "Corporation") effective as of February 27, 1991, was
amended and restated effective as of January 1, 2005, and is now amended and
restated effective January 1, 2009. The purpose of the Plan is to provide
certain supplemental benefits to certain select management or highly compensated
employees who are participants in the New Jersey Resources Corporation
Employees’ Retirement Savings Plan (the "Qualified Plan").


Benefits provided under the Plan are employer matching contributions that would
have been made to the Qualified Plan on behalf of participating employees but
for the limitations on compensation and contributions imposed by Sections
401(a)(17), 401(k), 401(m) and 415 of the Internal Revenue Code.


All benefits payable under the Plan, which is intended to constitute both an
unfunded excess benefit plan under Section 3(36) of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and a
nonqualified, unfunded deferred compensation plan for a select group of
management or highly compensated employees under Title I of ERISA, shall be paid
out of the general assets of the Corporation. The Corporation may establish and
fund a trust in order to aid it in providing benefits due under the Plan.


Benefits payable to any participant of the Plan who terminated employment before
January 1, 2005 shall be governed by the provisions of the Plan as in effect at
the relevant time, except as otherwise specifically stated elsewhere herein.
Benefits not vested as of December 31, 2004 or accruing under the Plan on or
after January 1, 2005 and respective related interest thereon are subject to the
provisions of Code Section 409A. Benefits accrued and vested under the
provisions of the Plan as of December 31, 2004 on behalf of any other
Participant (and interest credited thereon) are not subject to the provisions of
Code Section 409A, unless the provisions of the Plan relating to such benefits
are materially modified after October 3, 2004, and shall be separately accounted
for. On and before December 31, 2008, to the extent applicable, the Plan has
been administered in good faith compliance with the provisions of Section 409A
of the Code as enacted by the American Jobs Creation Act of 2004 and applicable
regulations and other guidance issued thereunder, including but not limited to
the applicable transition rules (collectively “Code Section 409A”).



1725600v3
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 10.27

SAVINGS EQUALIZATION PLAN
OF NEW JERSEY RESOURCES CORPORATION
 
ARTICLES
 
Page
     
ARTICLE I DEFINITIONS
 
1
     
ARTICLE II PARTICIPATION
 
5
     
2.01           Participation
5
 
2.02           Termination of Participation
5
     
ARTICLE III EMPLOYER CONTRIBUTIONS
6
     
3.01           Accounts
6
 
3.02           Amount of Supplemental Employer Matching Contributions
6
 
3.03           Deemed Interest
7
 
3.04           Vesting of Account
8
   
ARTICLE IV PAYMENT OF ACCOUNT
9
     
4.01           Payment of Account Upon Termination of Employment
9
 
4.02           Death Benefits
9
 
4.03           Timing of Payment for a “Specified Employee”
10
     
ARTICLE V PLAN ADMINISTRATION
11
     
5.01           Administration
11
 
5.02           Claims Procedure
11
 
5.03           Expenses
11
     
ARTICLE VI GENERAL PROVISIONS
14
     
6.01           Funding
14
 
6.02           Discontinuance and Amendment
14
 
6.03           Termination of Plan
15
 
6.04           Plan Not a Contract of Employment
15
 
6.05           Facility of Payment
16
 
6.06           Withholding Taxes
16
 
6.07           Nonalienation
16
 
6.08           Construction
17

 
 

1725600v3
 
 

--------------------------------------------------------------------------------

 
 
SAVINGS EQUALIZATION PLAN
OF NEW JERSEY RESOURCES CORPORATION




ARTICLE I
DEFINITIONS


The following terms when capitalized herein shall have the meanings assigned
below:


1.01
Accounts shall mean the Pre-2005 Account and the 409A Account maintained on the
books of the Corporation on behalf of each Participant pursuant to this Plan.



1.02
Affiliate shall mean any division, subsidiary or affiliated company of the
Corporation, which is an “Affiliate” as defined in the Qualified Plan but only
to the extent such “Affiliate” is treated as the Corporation for purposes of the
applicable provisions of Code Section 409A.



1.03
Beneficiary shall mean the person or persons to whom a deceased Participant’s
benefits are payable, as provided in Section 4.02.



1.04           Code shall mean the Internal Revenue Code of 1986, as amended
from time to time.


1.05
Committee shall mean the Benefit Administration Committee of the Corporation or
any successor thereto.



1.06
Corporation shall mean New Jersey Resources Corporation, or any successor by
merger, purchase or otherwise.



1.07           Effective Date shall mean February 27, 1991.


1.08           Eligible Employee shall mean a person:
 
(a)  
who is employed by the Corporation or a wholly-owned subsidiary of the
Corporation;

   
(b)  
who is a participant of the Qualified Plan; and

   
(c)  
whose Employer Matching Contributions under the Qualified Plan are restricted by
the compensation limitations under Section 401(a)(17) of the Code, the actual
deferral percentage test under Section 401(k) of the Code, the actual
contribution percentage test under Section 401(m) of the Code, or the
contribution limitations under Section 415 of the Code.



1.09
Employer Matching Contributions shall mean “Employer Matching Contributions” as
such term is defined under the Qualified Plan.



1.10
ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time.



1.11
409A Account shall mean the bookkeeping account (or subaccounts thereof)
maintained for each Participant to record all amounts credited on his or her
behalf under Section 3.02 on or after January 1, 2005 and any related deemed
interest on such amounts and all amounts credited to his or her Accounts as of
December 31, 2004 in which he or she is not vested as of December 31, 2004 and
any related deemed interest on such amounts.



1.12
Participant shall mean an Eligible Employee who is participating in the Plan
pursuant to Section 2.01 hereof.

 
 
 
1

--------------------------------------------------------------------------------



 
1.13
Plan shall mean the Savings Equalization Plan of New Jersey Resources
Corporation, as set forth herein or as amended from time to time.



1.14
Plan Year shall mean the calendar year.



1.15
Pre-2005 Account shall mean the bookkeeping account (or subaccounts thereof)
maintained for each Participant to record the amounts credited on his or her
behalf under Section 3.02 prior to January 1, 2005 in which the Participant has
a nonforfeitable right to as of December 31, 2004 and any related deemed
interest on such amounts.



1.16
Qualified Plan shall mean the New Jersey Resources Corporation Employees’
Retirement Savings Plan, as amended from time to time.



1.17
Separation from Service shall mean the death of a Participant or the retirement
or other termination of employment of the Participant such that he or she ceases
to be an employee of the Corporation and all Affiliates, provided that no change
in a Participant’s employment status shall be considered a Separation from
Service with respect to a Participant’s 409A Account unless it would be treated
as such pursuant to Code Section 409A . A “separation from service” will occur
where it is reasonably anticipated that no further services will be performed
after that date or that the level of bona fide services the Participant will
perform after that date (whether as an employee or independent contractor) will
permanently decrease to less than 50% of the average level of bona fide services
performed over the immediately preceding thirty-six (36) month period. A
Participant will be considered to continue employment and to not have a
Separation from Service while on a leave of absence if the leave does not exceed
6 consecutive months (29 months for a disability leave of absence) or, if
longer, so long as the Participant retains a right to reemployment with the
Corporation or Affiliate under an applicable statute or by contract. For this
purpose, a “disability leave of absence” is an absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 6
months, where such impairment causes the Participant to be unable to perform the
duties of his job or a substantially similar job and is subject to the
applicable Corporation’s or Affiliate’s disability leave of absence policy.



1.18
Spouse shall mean a person of the opposite sex of the Participant who is the
Participant’s husband or wife as provided in the Defense of Marriage Act of
1996.



1.19
Supplemental Employer Matching Contributions shall mean the amount credited to
an Eligible Employee under Section 3.01.



1.20
Valuation Date shall mean the last day of each calendar quarter and such other
day or days as the Committee may select. All distributions under the Plan shall
be based upon the value of the Participant’s Account as of the Valuation Date
specified in Article IV with respect to the distribution.



 
ARTICLE II
PARTICIPATION


2.01           Participation
 
An Eligible Employee shall become a Participant of the Plan as of the date he or
she is entitled to a credit to his or her Account pursuant to Section 3.02.


2.02           Termination of Participation
 
A Participant's participation in the Plan shall terminate upon the Participant's
death or other termination of employment with the Corporation and all
Affiliates, unless a benefit is payable under the Plan with respect to the
Participant or his or her Beneficiary under the provisions of Article IV.
 
2

--------------------------------------------------------------------------------




ARTICLE III
EMPLOYER CONTRIBUTIONS
 


3.01 
Accounts
       The Corporation or such recordkeeper as the Corporation may designate
shall establish and maintain a separate bookkeeping Account(s) for each
Participant. For each year, the Corporation shall credit to the appropriate
Account the amounts described in this Article III. The Corporation or the
recordkeeper may maintain such additional accounts or subaccounts as are
appropriate for the administration of the Plan. Periodically, each Participant
shall be furnished with a statement setting forth the value of his or her
Account.

 
3.02           
Amount of Supplemental Employer Matching Contributions
       The amount of Supplemental Employer Matching Contributions credited to a
Participant’s Account for a calendar quarter shall be equal to the excess of (a)
over (b) as determined below:      
 (a)
 
 
 
 
over
the Employer Matching Contributions that would have been made to the
Participant’s “Employer Thrift Account” (as such term is defined under the
Qualified Plan) under the Qualified Plan, determined on the basis that the
Participant’s “Basic Savings” (as such term is defined in the Qualified Plan)
under the Qualified Plan were made without regard to the limitations imposed
under the Qualified Plan by Section 401(a)(17) of the Code, by the actual
deferral percentage test under Section 401(k) of the Code, or the actual
contribution percentage test under Section 401(m) of the Code, or by Section 415
of the Code;
 
 
   


 
 (b)
the Employer Matching Contributions actually made to the Participant’s “Employer
Thrift Account” (as such term is defined under the Qualified Plan) under the
Qualified Plan, determined with regard to the limitations imposed by Section
401(a)(17) of the Code, by the actual deferral percentage test under Section
401(k) of the Code or the actual contribution percentage test under Section
401(m) of the Code, or by Section 415 of the Code;
     
provided, however, that any change in a Participant’s deferral or contribution
election made under the Qualified Plan during the calendar year shall not be
given effect under this Section 3.02 until the following January 1 if to do so
would violate Code Section 409A ;
     
Such amount shall generally be credited to a Participant’s Accounts on the last
day of each calendar quarter.
       

3.03
Deemed Interest

          
As of the last day of each calendar quarter:
 
  
(a)
the amount credited to a Participant’s Account under the Plan as of the end of
the prior calendar quarter shall be credited with interest for that calendar
quarter at one-quarter of the prime rate as published in the Wall Street Journal
on the last day of such calendar quarter, such prime rate first rounded to the
nearest .25%; and

   
   
(b) 
the amount credited to a Participant’s Account under the Plan during the
calendar quarter shall be credited with interest for that calendar quarter at
one-eighth of the prime rate as published in the Wall Street Journal on the last
day of such calendar quarter, such prime rate first rounded to the nearest .25%.

 
3

--------------------------------------------------------------------------------


 
3.04           Vesting of Account
 
    (a)
A Participant shall be vested in, and have a nonforfeitable right to, his or her
Account in accordance with the following schedule based on the Participant’s
years of “Service” (as such term is defined in the Qualified Plan):

 
 
 

Years of Service
        Vested Percentage
                   Less than 2 years
        0%
                   2 years but less than 3 years
        25%
                   3 years but less than 4 years
        50%
                   4 years but less than 5 years
        75%
                   5 years or more
        100%

 
    (b)
Notwithstanding the provisions of paragraph (a) above, a Participant shall be
100% vested in, and have a nonforfeitable right to, his or her Account if prior
to his or her termination of employment, the Participant either (i) attains age
65, (ii) attains age 55 and completes 20 years of “Service” (as such term is
defined in the New Jersey Natural Gas Company Plan for Retirement Allowances for
Non-Represented Employees), or dies, or becomes “Disabled” (as such term is
defined in Code Section 409A.

   
    (c)
Upon the termination of Employment of a Participant who is not 100% vested in
his or her Account, the nonvested portion of the Participant’s Account shall be
forfeited.

 
 
ARTICLE IV
PAYMENT OF ACCOUNT
 
 
4.01
Payment of Account Upon Separation from Service
     
Subject to Section 4.03, a Participant shall be entitled to receive payment of
the vested portion of his or her Account upon the Participant’s Separation from
Service for any reason. Payment of a Participant’s Account shall be made in a
single lump-sum payment on the first day of the calendar quarter following the
calendar quarter during which the Participant incurs a Separation from Service.
     4.02 Death Benefits      
Upon becoming a Participant and at any time thereafter, the Participant may
designate a Beneficiary (or change a Beneficiary designation) to receive death
benefits payable under this Section 4.02 by duly completing, executing, and
filing with the Committee before the Participant’s death the appropriate form
designated by the Committee. The Beneficiary may be a designated person or
persons, provided that, if more than one person is named, the Participant must
indicate the shares and/or precedence of each person. In the event of the death
of the Participant prior to full payment of the vested amounts credited to the
Participant’s Account (in accordance with Section 3.04), the unpaid amount shall
be paid on the first day of the calendar quarter following the calendar quarter
during which Participant’s death occurs in a single sum cash payment to the
Participant’s Beneficiary.
     
In the event that no Beneficiary has been designated in accordance with this
Section 4.02 or that no designated Beneficiary survives the Participant, the
following Beneficiaries (if then living) shall be deemed to have been designated
in the following priority:

 


(a)  
the Participant’s Spouse;

   
(b)  
the Participant’s children, in equal shares, per stirpes;

   
(c)  
the Participant’s parents;

   
(d)  
the person(s) designated as beneficiary by the Participant under any group life
insurance maintained by the Corporation or any of its Affiliates; and

   
(e)  
the Participant’s estate.

 
4

--------------------------------------------------------------------------------



4.03 Timing of Payment for a “Specified Employee”      
Notwithstanding any provision of the Plan to the contrary, the actual payment of
a Participant’s 409A Account to a Participant who is classified as a “Specified
Employee” as determined under the procedures adopted by the Board of Directors
of the Corporation or its delegate in accordance with Code Section 409A , on
account of such Specified Employee’s Separation from Service for reasons other
than death shall not commence prior to the first day of the seventh month
following the Specified Employee’s Separation from Service. Any payment to the
Specified Employee which he or she would have otherwise received under Section
3.01 during the six-month period immediately following such Specified Employee’s
termination of employment shall be credited with interest in accordance with
Section 3.03 and paid on the first day of the seventh month following his or her
Separation from Service.

          

ARTICLE V
PLAN ADMINISTRATION



5.01 Administration    

  
(a)
The administration of the Plan, the exclusive power and complete discretionary
authority to interpret it, and the responsibility for carrying out its
provisions are vested in the Committee or its designate. The Committee shall
have the complete discretionary authority to administer the Plan and resolve any
question under the Plan. The determination of the Committee as to the
interpretation of the Plan or any disputed question shall be conclusive and
final to the extent permitted by applicable law. The Committee may employ and
rely on such legal counsel, actuaries, accountants and agents as it may deem
advisable to assist in the administration of the Plan.
        (b)
To the extent permitted by law, all agents and representative of the Committee
shall be indemnified by the Corporation and held harmless against any claims and
the expenses of defending against such claims, resulting from any action or
conduct relating to the administration of the Plan, except claims arising from
gross negligence, willful neglect or willful misconduct.  

 

5.02 Claims Procedure

 

(a)
Submission of Claims

   
    
Claims for benefits under the Plan shall be submitted in writing to the
Committee or to an individual designated by the Committee for this purpose.




         (b)
Denial of Claim
 
If any claim for benefits is wholly or partially denied, the claimant shall be
given written notice within 90 days following the date on which the claim is
filed, which notice shall set forth

 

(i)  
the specific reason or reasons for the denial;

   
(ii)  
specific reference to pertinent Plan provisions on which the denial is based;

   
(iii)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

   
(iv)  
an explanation of the Plan's claim review procedure (as described in paragraph
(c) below).
     
If special circumstances require an extension of time for processing the claim,
written notice of an extension shall be furnished to the claimant prior to the
end of the initial period of 90 days following the date on which the claim is
filed. Such an extension may not exceed a period of 90 days beyond the end of
said initial period.
     
If the claim has not been granted and written notice of the denial of the claim
is not furnished within 90 days following the date on which the claim is filed,
the claim shall be deemed denied for the purpose of proceeding to the claim
review procedure.




5

--------------------------------------------------------------------------------



 
(c)
Claim Review Procedure
         
The claimant or his authorized representative shall have 60 days after receipt
of written notification of denial of a claim to request a review of the denial
by making written request to the Committee, and may review pertinent documents
and submit issues and comments in writing within such 60-day period.
         
Not later than 60 days after receipt of the request for review, the Committee or
its designate shall render and furnish to the claimant a written decision, which
shall include specific reasons for the decision and shall make specific
references to pertinent Plan provisions on which it is based. If special
circumstances require an extension of time for processing, the decision shall be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review, provided that written notice and explanation of the delay
are given to the claimant prior to commencement of the extension. Such decision
by the Committee shall not be subject to further review. If a decision on review
is not furnished to a claimant within the specified time period, the claim shall
be deemed to have been denied on review.
        (d) Exhaustion of Remedy          
No claimant shall institute any action or proceeding in any state or federal
court of law or equity or before any administrative tribunal or arbitrator for a
claim for benefits under the Plan until the claimant has first exhausted the
procedures set forth in this section.
       5.03   Expenses          
Expenses of the Committee attributable to the administration of the Plan shall
be paid directly by the Corporation.


 
 


ARTICLE VI
GENERAL PROVISIONS
 

6.01  
Funding

       
(a)
All amounts payable in accordance with the Plan shall constitute a general
unsecured obligation of the Corporation. Such amounts, as well as any
administrative costs relating to the Plan, shall be paid out of the general
assets of the Corporation, to the extent not paid from the assets of any trust
established pursuant to paragraph (b) below.
        (b) The Corporation may, for administrative reasons, establish a grantor
trust for the benefit of Participants in the Plan. The assets placed in said
trust shall be held separate and apart from other Corporation funds and shall be
used exclusively for the purposes set forth in the Plan and the applicable trust
agreement, subject to the following conditions:





(i)  
the creation of said trust shall not cause the Plan to be other than "unfunded"
for purposes of Title I of ERISA;
 

(ii)  
the Corporation shall be treated as "grantor" of said trust for purposes of
Section 677 of the Code; and
 

(iii)  
the agreement of said trust shall provide that its assets may be used upon the
insolvency or bankruptcy of the Corporation to satisfy claims of the
Corporation's general creditors and that the rights of such general creditors
are enforceable by them under federal and state law;
 

(iv)  
the trust shall be sited in the United States; and
 

(v)  
the funding of the trust shall not be contingent on the financial condition of
the Corporation.

 
6

--------------------------------------------------------------------------------



6.02   Discontinuance and Amendment          
The Board of Directors of the Corporation reserves the right to modify, amend,
or discontinue in whole or in part, benefit accruals under the Plan at any time.
However, no modification, amendment, or discontinuance shall adversely affect
the right of any Participant to receive the vested benefits accrued as of the
date of such modification, amendment or discontinuance and any such
modification, amendment or discontinuance shall comply with the requirements of
Code Section 409A.

 

      6.03   Termination of Plan           The Board of Directors of the
Corporation reserves the right to terminate the Plan at any time, provided,
however, that no termination shall be effective retroactively. As of the
effective date of termination of the Plan, no further benefits shall accrue on
behalf of any Participant whose benefits have not commenced, and such
Participant and his or her Spouse, or Beneficiary shall retain the right to
benefits hereunder; provided that on or after the effective date of termination
the Participant is vested under the Qualified Plan. Benefits attributable to the
Participant’s Pre-2005 Account shall be paid to the Participant (or the
Participant’s Beneficiary if the Participant is not alive on the date of Plan
termination) as soon as administratively practicable following such Plan
termination. Benefits attributable to the Participant’s 409A Account shall be
paid in accordance with Article IV of the Plan unless such Plan termination
meets the requirements for acceleration of payment under Code Section 409A.    
     
All other provisions of the Plan shall remain in effect.

 

6.04   Plan Not a Contract of Employment          
The Plan is not a contract of employment, and the terms of employment of any
Participant shall not be affected in any way by the Plan or related instruments,
except as specifically provided therein. The establishment of the Plan shall not
be construed as conferring any legal rights upon any person for a continuation
of employment, nor shall it interfere with the rights of the Corporation or any
Affiliate to discharge any person and to treat him or her without regard to the
effect which such treatment might have upon him or her under the Plan. Each
Participant and all persons who may have or claim any right by reason of his
participation shall be bound by the terms of the Plan and all agreements entered
into pursuant thereto.
      6.05   Facility of Payment          
In the event that the Committee shall find that a Participant or Beneficiary is
unable to care for his or her affairs because of illness or accident, or because
such individual is a minor or has died, the Committee may, unless claim shall
have been made therefore by a duly appointed legal representative, direct that
any benefit payment due him or her, to the extent not payable from a grantor
trust, be paid on his or her behalf to his or her spouse, a child, a parent or
other blood relative, or to a person with whom he or she resides, and any such
payment so made shall be a complete discharge of the liabilities of the
Corporation, its Affiliates, and the Plan therefore.

 
7

--------------------------------------------------------------------------------



      6.06   Withholding Taxes          
The Corporation shall have the right to deduct from any payment to be made under
the Plan any required withholding taxes.
      6.07   Nonalienation          
Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled to such benefits.
      6.08   Construction         (a) The Plan is intended to constitute an
unfunded deferred compensation arrangement maintained for a select group of
management or highly compensated employees within the meaning of Section 201(2),
Section 301(a)(3), and Section 401(a)(1) of ERISA, and all rights under the Plan
shall be governed by ERISA. Subject to the preceding sentence, the Plan shall be
construed, regulated and administered under the laws of the State of New Jersey
to the extent such laws are not superseded by applicable federal law. The Plan
shall be construed and interpreted to meet the applicable requirements of Code
Section 409A to avoid a plan failure described in Code Section 409A(a)(1). The
Committee is authorized to adopt rules or regulations deemed necessary or
appropriate in connection therewith to anticipate and/or comply the requirements
of Code Section 409A and to declare any election, consent or modification
thereto void if non-compliant with Code Section 409A. The Committee, the
Corporation and any related parties shall not be responsible for the payment of
any taxes or related penalties or interest for any failure to comply with Code
Section 409A.         (b)
The masculine pronoun shall mean the feminine wherever appropriate.
        (c)
The illegality of any particular provision of this document shall not affect the
other provisions and the document shall be construed in all respects as if such
invalid provision were omitted.
        (d)
The headings and subheadings in the Plan have been inserted for convenience of
reference only, and are to be ignored in any construction of the provisions
thereof.

 
   
 
8

--------------------------------------------------------------------------------

 
